DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 14, 2022.  Claims 1, 7, 13 and 14 have been amended, no claims have been canceled, and no claims have been added.  Thus, claims 1 – 19 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 19 have been considered but are moot because the arguments do not apply to the new reference(s) used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 – 3, 5 – 9, 11 – 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,611,384 B1 to VandenBerg et al. (herein after “VandenBerg et al. publication").
As to claim 1,
the VandenBerg et al. discloses a control method for an autonomous vehicle, comprising: 
acquiring vehicle traveling environment information (see Col. 4, lns 5 – 33, where “[t]he vehicle computing system can obtain sensor data from sensor(s) onboard the vehicle (e.g., cameras, LIDAR, RADAR, etc.), attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data”; see also Col. 12, lns 16 – 67); 
determining an intended traveling state of the autonomous vehicle based on the vehicle traveling environment information (see Col. 4, lns 5 – 33, where the VandenBerg et al. discloses “generat[ing] an appropriate motion plan through the vehicle's surrounding environment”); 
presenting the intended traveling state to a target user (see Col. 4, lns 5 – 33, where the “[t]he autonomous vehicle can also include one or more display screens, such as touch-sensitive interactive display screens, speakers, or other devices configured to provide a vehicle operator with vigilance prompts”; see also Col. 18, lns 12 – 23)(Emphasis added); and 
in response to detecting an interactive operation of the target user for the intended traveling state, generating a traveling state adjustment instruction corresponding to the interactive operation to control the autonomous vehicle to adjust a traveling state, wherein the traveling state adjustment instruction corresponding to the interactive operation is an instruction for executing an adjustment of the determined traveling state to a traveling state desired by the target user (see Col. 15, lns 23 – 29, where “[t]he vehicle computing system 100 can a vigilance management system 185. The vigilance management system 185 can provide one or more vigilance prompts . . . to manage a vehicle operator's vigilance. In some implementations, the vigilance management system 185 can be configured to operate in conjunction with the vehicle autonomy system 130”). (Emphasis added.)

As to claim 7,
the VandenBerg et al. discloses a controller, comprising: 
one or more processors  (see Col. 4, lns 22 – 23, where “the vehicle can be controlled by a vehicle controller to initiate travel”; see also Col. 11, lns 40 – 54); and 
a storage apparatus storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations (see Col. 11, lns 40 – 54), the operations comprising: 
acquiring vehicle traveling environment information (see Col. 4, lns 5 – 33, where “[t]he vehicle computing system can obtain sensor data from sensor(s) onboard the vehicle (e.g., cameras, LIDAR, RADAR, etc.), attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data”; see also Col. 12, lns 16 – 67); 
determining an intended traveling state of the autonomous vehicle based on the vehicle traveling environment information (see Col. 4, lns 5 – 33, where the VandenBerg et al. discloses “generat[ing] an appropriate motion plan through the vehicle's surrounding environment”); 
presenting the intended traveling state to a target user (see Col. 4, lns 5 – 33, where the “[t]he autonomous vehicle can also include one or more display screens, such as touch-sensitive interactive display screens, speakers, or other devices configured to provide a vehicle operator with vigilance prompts”; see also Col. 18, lns 12 – 23)(Emphasis added); and 
in response to detecting an interactive operation of a-the target user for the intended traveling state, generating a traveling state adjustment instruction corresponding to the interactive operation to control the autonomous vehicle to adjust a traveling state, wherein the traveling state adjustment instruction corresponding to the interactive operation is an instruction for executing an adjustment of the determined traveling state to a traveling state desired by the target user (see Col. 15, lns 23 – 29, where “[t]he vehicle computing system 100 can a vigilance management system 185. The vigilance management system 185 can provide one or more vigilance prompts . . . to manage a vehicle operator's vigilance. In some implementations, the vigilance management system 185 can be configured to operate in conjunction with the vehicle autonomy system 130”). (Emphasis added.)

As to claim 13,
the VandenBerg et al. discloses an autonomous vehicle, comprising a controller (see Col. 4, lns 22 – 23, where “the vehicle can be controlled by a vehicle controller to initiate travel”; see also Col. 11, lns 40 – 54); wherein the controller comprises: 
one or more processors (see Col. 4, lns 22 – 23; see also Col. 11, lns 40 – 54); and 
a storage apparatus storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations (see Col. 11, lns 40 – 54), the operations comprising: 
acquiring vehicle traveling environment information (see Col. 4, lns 5 – 33, where “[t]he vehicle computing system can obtain sensor data from sensor(s) onboard the vehicle (e.g., cameras, LIDAR, RADAR, etc.), attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data”; see also Col. 12, lns 16 – 67); 
determining an intended traveling state of the autonomous vehicle based on the vehicle traveling environment information (see Col. 4, lns 5 – 33, where the VandenBerg et al. discloses “generat[ing] an appropriate motion plan through the vehicle's surrounding environment”); 
presenting the intended traveling state to a target user (see Col. 4, lns 5 – 33, where the “[t]he autonomous vehicle can also include one or more display screens, such as touch-sensitive interactive display screens, speakers, or other devices configured to provide a vehicle operator with vigilance prompts”; see also Col. 18, lns 12 – 23)(Emphasis added); and  
in response to detecting an interactive operation of the target user for the intended traveling state, generating a traveling state adjustment instruction corresponding to the interactive operation to control the autonomous vehicle to adjust a traveling state, wherein the traveling state adjustment instruction corresponding to the interactive operation is an instruction for executing an adjustment of the determined traveling state to a traveling state desired by the target user (see Col. 15, lns 23 – 29, where “[t]he vehicle computing system 100 can a vigilance management system 185. The vigilance management system 185 can provide one or more vigilance prompts . . . to manage a vehicle operator's vigilance. In some implementations, the vigilance management system 185 can be configured to operate in conjunction with the vehicle autonomy system 130”). (Emphasis added.)

As to claim 14,
the VandenBerg et al. discloses a non-transitory computer readable storage medium, storing computer programs thereon, wherein the computer programs, when executed by a processor, cause the processor to perform operations, the operations comprising: 
acquiring vehicle traveling environment information (see Col. 4, lns 5 – 33, where “[t]he vehicle computing system can obtain sensor data from sensor(s) onboard the vehicle (e.g., cameras, LIDAR, RADAR, etc.), attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data”; see also Col. 12, lns 16 – 67); 
determining an intended traveling state of the autonomous vehicle based on the vehicle traveling environment information (see Col. 4, lns 5 – 33, where the VandenBerg et al. discloses “generat[ing] an appropriate motion plan through the vehicle's surrounding environment”); 
presenting the intended traveling state to a target user (see Col. 4, lns 5 – 33, where the “[t]he autonomous vehicle can also include one or more display screens, such as touch-sensitive interactive display screens, speakers, or other devices configured to provide a vehicle operator with vigilance prompts”; see also Col. 18, lns 12 – 23)(Emphasis added); and 
in response to detecting an interactive operation of s-the target user for the intended traveling state, generating a traveling state adjustment instruction corresponding to the interactive operation to control the autonomous vehicle to adjust a traveling state, wherein the traveling state adjustment instruction corresponding to the interactive operation is an instruction for executing an adjustment of the determined traveling state to a traveling state desired by the target user (see Col. 15, lns 23 – 29, where “[t]he vehicle computing system 100 can a vigilance management system 185. The vigilance management system 185 can provide one or more vigilance prompts . . . to manage a vehicle operator's vigilance. In some implementations, the vigilance management system 185 can be configured to operate in conjunction with the vehicle autonomy system 130”). (Emphasis added.)

As to claims 2, 8 and 15,
the VandenBerg et al. patent is considered to disclose controlling the autonomous vehicle to adjust the traveling state according to environment sensing information in response to receiving the environment sensing information transmitted by an external device in communication connection with the autonomous vehicle.  (See Col. 21, lns 19 – 52 for “external vehicle operator management system”.) 

As to claims 3, 9 and 16,
the VandenBerg et al. patent is considered to disclose presenting, on a preset terminal display screen, at least one of: the vehicle traveling environment information, the intended traveling state, or the environment sensing information. (See Col. 4, lns 23 – 27; see also Col. 12, lns 16 – 67.)

As to claims 5, 11 and 18,
the VandenBerg et al. patent is considered to disclose presenting obstacle information for describing an obstacle in response to determining that the obstacle is present on a road on which the autonomous vehicle is traveling (see Col. 4, lns 5 – 33, where the “[t]he autonomous vehicle can also include one or more display screens, such as touch-sensitive interactive display screens, speakers, or other devices configured to provide a vehicle operator with vigilance prompts”; see also Col. 18, lns 12 – 23)(Emphasis added); and generating an obstacle elimination instruction corresponding to the obstacle confirmation operation in response to detecting an obstacle confirmation operation of the target user for the obstacle information, to control the autonomous vehicle to adjust the traveling state.  (See Col. 13, lns 25 – 39 for “generating an obstacle elimination instruction”; see also Col. 13, ln 40 –  Col. 14, ln 47.)

As to claims 6, 12 and 19,
the VandenBerg et al. patent is considered to disclose the vehicle traveling environment information comprising at least . . . vehicle position information, [and] environment image information . . . . (See Col. 12, lns 16 – 28, where “the sensor data 140 can acquire image and/or other data within a field of view of one or more of the vehicle sensor(s) 125”; see also Col. 13, lns 1 –  3, where “[t]he autonomous vehicle 105 can include a positioning system 150. The positioning system 150 can determine a current position of the autonomous vehicle 105”.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the VandenBerg et al. patent in view of U.S. Patent Application Publication No. 2018/0111274 A1 to Seok et al. (herein after "Seok et al. publication").
As to claims 4, 10 and 17,
the VandenBerg et al. patent discloses the invention substantially as claimed, except for
receiving a vehicle traveling route information set sent by a communicatively connected cloud server; and selecting the vehicle traveling route information from the vehicle traveling route information set to control the autonomous vehicle to travel along a road indicated by the selected vehicle traveling route information.
Receiving vehicle travel route information from a cloud server to control an autonomous vehicle to travel along a route is old and well known, as demonstrated by the Seok et al. publication who discloses “the service robot 230 may process further accurate indoor autonomous driving using low-cost sensors by further utilizing mapping data that is included in the existing path data received from the cloud system 210.”  (See ¶87.)   Such disclosure suggests receiving a vehicle traveling route information set sent by a communicatively connected cloud server, and selecting the vehicle traveling route information from the vehicle traveling route information set to control the autonomous vehicle to travel along a road indicated by the selected vehicle traveling route information.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the VandenBerg et al. patent to receive a vehicle traveling route information set sent by a communicatively connected cloud server, and select the vehicle traveling route information from the vehicle traveling route information set to control the autonomous vehicle to travel along a road indicated by the selected vehicle traveling route information, as suggested by the Seok et al. publication, in order to facilitate navigation of the vehicle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015]  VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application' s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666